Citation Nr: 9900608	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-45 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for osteomyelitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hip disorder.

3.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the left leg, muscle group XI, currently 
rated 30 percent disabling.

4.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right thigh, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the left thigh, currently rated 10 percent 
disabling.

6.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in October 1953 the RO granted 
service connection for the residuals of a gunshot wound to 
the left leg, muscle group XI, assigned a 30 percent 
disability rating; the residuals of a gunshot wound to the 
right thigh, muscle group XV, assigned a 10 percent 
disability rating; the residuals of a gunshot wound to the 
left thigh, muscle group XV, assigned a 10 percent disability 
rating; and shortening of the left leg, assigned a 10 percent 
disability rating.

In May 1993 the RO granted service connection for post-
traumatic stress disorder (PTSD), assigned a 10 percent 
disability rating, and residual left hip scar, assigned a 0 
percent disability rating, and denied increased rating for 
the service-connected muscle and shortened left leg 
disabilities.  The RO also denied service connection for 
bilateral hip disorders, bilateral ankle disorders and 
arthritis.

In August 1994 the RO denied increased ratings for the 
residuals of a gunshot wound to the left leg, muscle group 
XI, and the residuals of a gunshot wound to the left thigh, 
muscle group XV, and PTSD.  The RO also denied service 
connection for a bilateral hip disorder and low back 
disorder, secondary to a service-connected disability.  
Subsequently, the veteran perfected appeals as to these 
issues.

A February 1995 hearing officers decision granted service 
connection for a low back disorder, and denied increased 
ratings for the residuals of a gunshot wound to the left leg, 
muscle group XI, and the residuals of a gunshot wound to the 
left thigh, muscle group XV, and PTSD.  The hearing officer 
also denied service connection for a bilateral hip disorder.

In May 1995 the RO assigned a 20 percent disability rating 
for the veterans service-connected low back disorder.  
Subsequently, the veteran perfected an appeal as to the 
compensation level assigned to this disability.

A February 1996 rating decision found the veterans claim for 
service connection for osteomyelitis was not well grounded.  
The veteran perfected an appeal as to this issue by 
subsequent correspondence and personal hearing testimony.

In December 1997 the RO granted an increased rating to 50 
percent for PTSD, and deferred decision as to other issues on 
appeal.  By correspondence dated in December 1997 the veteran 
withdrew his appeal as to the issue of entitlement to an 
increased rating for PTSD.

In April 1998 the RO denied increased ratings for the 
residuals of a gunshot wound to the left leg, muscle group 
XI, the residuals of a gunshot wound to the left thigh, 
muscle group XV, the residuals of a gunshot wound to the 
right thigh, muscle group XV, and degenerative disc disease 
of the lumbar spine, and denied entitlement to service 
connection for a bilateral hip disorder and osteomyelitis.  
Subsequently, the veteran perfected an appeal as to the issue 
of entitlement to an increased rating for the residuals of a 
gunshot wound to the right thigh, muscle group XV.  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

Although the RO initially denied the veterans claim for 
entitlement to service connection for osteomyelitis as not 
well grounded, the record reflects that the RO in subsequent 
supplemental statements of the case addressed the issue on 
the merits.  Therefore, the Board finds that a review on the 
merits of the issue is properly before the Board on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, although the RO adjudicated the issue of 
entitlement to service connection for a bilateral hip 
disorder on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  The Board notes that the veteran did not submit 
a notice of disagreement as to the May 1993 rating decision.  
See 38 C.F.R. § 20.200, 20.201 (1998).  Therefore, the Board 
has listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a bilateral hip disorder.

The Board also notes that correspondence and personal hearing 
testimony provided by the veteran may be construed as claims 
for entitlement to service connection for painful and tender 
scars, bilateral knee disorders, entitlement to a temporary 
total rating based upon hospital treatment and to reopen a 
claim for entitlement to service connection for bilateral 
ankle disorders.  These matters are referred to the RO for 
appropriate action.

The issues of entitlement to increased ratings for 
degenerative disc disease of the lumbar spine and muscle 
injuries to the left and right thighs are addressed in a 
remand order at the end of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has osteomyelitis to the left 
lower extremity due to an injury during active service.  He 
also contends, in essence, that he has submitted new and 
material evidence to reopen a claim for entitlement to 
service connection for a bilateral hip disorder.  He claims 
that his service-connected muscle injuries to the left leg 
are more severe than indicated by the present disability 
evaluation.  He argues that an increased rating is warranted 
for this disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
osteomyelitis.

It is also the decision of the Board that new and material 
evidence has not been submitted to reopen the claim for 
entitlement to service connection for a bilateral hip 
disorder, and that the preponderance of the evidence is 
against the veterans claim for an increased rating for the 
residuals of a gunshot wound to the left leg.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
dispositions of the issues on appeal has been obtained.  

2.  Persuasive medical evidence demonstrates no present 
osteomyelitis disability or its residuals.

3.  In May 1993 the RO denied service connection for a 
bilateral hip disorder; the veteran did not appeal.

4.  The relevant evidence added to the record since the May 
1993 disallowance of entitlement to service connection for a 
bilateral hip disorder includes post-service medical records, 
personal hearing testimony and statements in support of the 
claim.

5.  The foregoing evidence is not new because it is 
cumulative of evidence previously considered.

6.  Medical evidence demonstrates that the veterans 
residuals of a gunshot wound to the left leg, muscle group 
XI, are manifested by status post comminuted fracture with 
muscle injury, well-healed scars and satisfactory 
tibia/fibula union.


CONCLUSIONS OF LAW

1.  The veteran does not have osteomyelitis as a result of an 
injury or disease incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The May 1993 rating decision, which denied service 
connection for a bilateral hip disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1992 and 1998).

3.  New and material evidence to reopen the claim for service 
connection for a bilateral hip disorder has not been 
submitted; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The criteria for a rating in excess of 30 percent for the 
veterans residuals of a gunshot wound to the left leg, 
muscle group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records show that the veteran sustained 
penetrating wounds to the right thigh, left hip and left leg, 
including a compound fracture of left tibia and fibula, in 
July 1952.  He received treatment in Japan and later at Fort 
Cook until he was returned to duty in January 1953.  Records 
dated in June 1953 show that x-ray examination revealed 
satisfactory alignment and solid union of the left tibia and 
fibula.  It was noted that minor fracture fragments had poor 
apposition and had caused abundant callus about the fracture 
site.  The examiner observed the only apparent disability was 
clinical shortening (approximately 2 inches) of the left leg.  
Subsequent hospital records dated in June 1953 note well-
healed scars to the left calf, left thigh and right thigh.  

An August 1953 service department medical board report 
included an examiners assessment of essentially negative 
examination with well-healed scars to the medial and lateral 
aspects of the left calf.  The veterans service medical 
records are negative for report or treatment related to 
osteomyelitis or post-operative infection.

VA examination in October 1953 found cicatrices to the right 
thigh, left hip, left thigh and left calf; 2 inch shortening 
of the left lower leg; atrophy to the left thigh and leg; and 
old fracture, healed, to the left tibia and fibula.  A 2 inch 
scar was observed on the antero-medial aspect of the middle 
third of the left leg (point of entry).  There was a 2½ inch 
scar at the posterior aspect.  The scars were well healed, 
nontender, but adherent.  There was deformity of the tibia 
and fibula from callous formation.  There was no limitation 
of motion.

VA examination in October 1992 revealed tenderness to scars, 
including to the right thigh, left thigh, and left shin.  The 
diagnoses included status post compound fracture of the left 
lower extremity and muscle injury secondary to gunshot wound 
to the thighs.  X-ray examination revealed satisfactory 
position of the healed fracture segments.

VA outpatient treatment records dated in October 1993 show 
that the veteran complained of drainage approximately twice 
per year over the previous 10 years.  The examiner noted a 
well-healed scar to the left tibia.  X-ray examination 
revealed healed mid-shaft tibia/fibula fracture, with lucency 
over the medial tibia.  The diagnoses included chronic 
osteomyelitis to the tibia/fibula.  A November 1993 clinical 
report noted a diagnosis of left tibia osteomyelitis due to a 
gunshot wound in 1951, which was symptomatic as it drained 
pus approximately twice per year and was occasionally 
painful.  

A September 1994 VA orthopedic clinic report noted that the 
veteran requested proof of left tibia osteomyelitis.  The 
examiner noted there was no evidence of swelling or drainage 
and that a diagnosis of osteomyelitis could not be ruled in.

A December 1994 private medical report shows that left leg 
examination revealed a scar to the lower leg suggestive of an 
entry wound and a larger scar indicative of an exit wound, 
with an indentation to the posterior aspect of the tibia and 
slight tenderness and skin conditions suggestive of repeated 
drainage sites due to probable chronic osteomyelitis.  It was 
noted that the veteran reported pain, tenderness and 
occasional, approximately twice per year, drainage to the 
left lower extremity.  X-ray examination of the left leg 
revealed healed mid-shaft fracture of the tibia and fibula 
with findings suggestive of chronic osteomyelitis.  The 
diagnoses included well-healed comminuted open gunshot wound 
to the left tibia and fibula, with residual chronic 
osteomyelitis.

At a personal hearing, the veteran testified that his left 
lower leg was occasionally swollen and painful, and that the 
exit wound drained approximately twice per year.  Transcript, 
pp. 2-3 (December 1994).  He stated that he had taken 
medication to treat infection.  Tr., p. 3.  He stated that 
the drainage lasted for one to 3 days, and that when it 
occurred his doctors had treated it with a bandage and 
medication.  Tr., pp. 4-5.  

VA examination in October 1995 revealed a 2 inch scar to the 
anterior aspect to the mid-shaft of the left lower leg, with 
some bony thickening under the scar, and a 3 inch scar to the 
posterior aspect of the left lower leg.  It was noted that 
all scars were well-healed and non-tender.  The examiner 
noted the purpose of the examination was to establish whether 
there was evidence of osteomyelitis to the left leg, and 
found no evidence of osteomyelitis to the left leg, 
inflammation or increased temperature.  The left calf 
measured ¾ inch thicker than the right calf.  X-ray 
examination revealed old healed fracture to the mid-shaft to 
the left tibia and fibula joined in approximately 15 degrees 
of valgus.  The diagnoses included well-healed left tibia and 
fibula, without evidence of osteomyelitis.

At a subsequent personal hearing before the RO hearing 
officer, the veteran testified that his hospital treatment in 
Japan during active service included having a window cut in 
his cast where pus was drained.  Transcript II, p. 10 
(September 1996).  He stated that he was later treated with 
medication which was applied at a hospital in California.  
Tr. II, p. 10.  He reported that he experienced an outbreak 
of osteomyelitis in early 1953, and that he had experienced 
episodes approximately every 6 to 8 months since then.  Tr. 
II, p. 10.  He stated that the only time he received medical 
treatment during an active phase was VA treatment in October 
or November 1993, and that he had avoided medical treatment 
because he feared surgical treatment.  Tr. II, pp. 11-12.

VA outpatient treatment records dated in April 1997 show that 
the veteran complained of pain and swelling to the left lower 
leg over the previous 2 weeks.  The examiner noted an earlier 
impression of possible cellulitis, and reported that the leg 
seemed better with no evidence of redness.  It was noted that 
x-ray examination revealed bony deformity and old healed 
fracture to the mid-tibia/fibula.  There was no evidence of 
osteomyelitis.  The diagnoses included history of left leg 
gunshot wound with resolution of erythema.

VA examination in October 1997 revealed a well-healed 6 
centimeter (cm) scar to the anterior aspect of the left shin, 
with some soft tissue loss and a shallow indentation, and a 6 
cm scar to the posterior calf.  There was no evidence of 
erythema, discharge or skin breakdown to the scars.  It was 
noted there was mild swelling and deformity to the left mid-
shin area, with calf circumference of 41 cm, left, and 39 cm, 
right.  The veterans claims file and records from the Long 
Beach VA Medical Center (MC) were made available for review 
by the examiner.  The diagnoses included status post gunshot 
wound to the left lower leg and comminuted fracture of the 
left tibia and fibula, with adequate healing, and no evidence 
of osteomyelitis on examination or upon review of available 
medical records.

During VA examination in February 1998, the veteran 
complained of periodic cramps in the calves and inner thighs.  
He reported he experienced cramps while sleeping that 
required he arise from bed and stand for relief.  The 
examiner, Dr. R.B., indicated that the claims file and 
available hospital records were reviewed and nearly 2 hours 
were spent in taking the veterans history and performing an 
examination.  It was reported that the left leg was uniformly 
swollen below the patella, with circumference measurements of 
16½ inches to the left, and 16 inches to the right.  The was 
no evidence of redness or eschar to the lower extremity 
scars.  Sensation was intact except to the wound site.  The 
diagnoses included open fracture of the left tibia and 
fibula, treated, and possible osteomyelitis.  

X-ray examination revealed no obvious osseous pathology, 
osseous destruction or signs of osteomyelitis.  There was 
soft-tissue swelling.  The x-ray examiner noted that a bone 
scan might be required to rule out infection.

It was the opinion of Dr. R.B., based upon examination, 
review of the claims file and x-ray examination, that there 
was no evidence of chronic osteomyelitis, and that based upon 
the veterans report of drainage every 6 months over a 
40 year period more objective signs of the disorder would be 
expected.  The examiner noted there were no signs of sinuses, 
skin changes, local redness, warmth or possible development 
of skin cancer.  It was also noted that although other 
medical evidence included diagnoses of chronic osteomyelitis, 
there was no evidence that the veterans private physician 
ever treated the veteran for osteomyelitis.  The private 
physicians opinion that x-rays showed signs of chronic 
osteomyelitis was noted; however, Dr. R.B. disagreed with 
that interpretation and noted support from a radiologist and 
another orthopedic surgeon from the VA hospital.

At his personal hearing before the undersigned Board Member, 
the veteran testified that he had never been hospitalized for 
osteomyelitis but that he had received a couple of 
prescriptions from his private physician.  Board Hearing, p. 
23 (September 1998).  He stated that the site had not drained 
for at least a year and a half, and that the 7 or 8 times it 
had drained were not painful.  B.H., p. 23.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

The Court has held that in order for a claim to be well 
grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a) (West 1991).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In this case, the Board notes that the veterans claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Based upon the evidence of record, the Board finds that 
persuasive medical evidence demonstrates that the veteran 
does not have osteomyelitis or its residuals.  The Board 
notes that service medical records, including an August 1953 
medical board report, are negative for any treatment of 
osteomyelitis, and that post-service evidence shows the 
veteran did not report symptoms related to osteomyelitis 
during VA examinations in October 1953 or October 1992.  
Although the record shows that the veterans private 
physician, in a December 1994 report, and a VA examiner, in 
reports dated in October and November 1993, found chronic 
osteomyelitis, the Board finds that the opinions of the VA 
examiners in September 1994, October 1995, April 1997, 
October 1997 and February 1998 which found no evidence of 
osteomyelitis are persuasive.  The October and November 1993 
VA medical reports note the veterans history of a draining 
wound, but do not include actual findings of active 
infection.  The December 1994 medical report does not reflect 
treatment for active osteomyelitis, but suggests that x-rays 
and other findings reflect its presence.

The Board notes that while the February 1998 VA examination 
report included a diagnosis of possible osteomyelitis, it is 
clear that the examiner upon review of the veterans x-rays 
that a diagnosis of osteomyelitis was not warranted.  The 
Board further finds that the examiners opinion was based 
upon a comprehensive examination, a review of the medical 
record and consultations with another orthopedic surgeon and 
a radiologist.

The VA examiner is persuasive that a persistent and chronic 
osteomyelitis disability existing since 1953 would 
demonstrate greater objective findings which were not shown 
by the veteran.  The Board, therefore, finds the available 
medical evidence is adequate for a determination as to the 
veterans claimed osteomyelitis.

The only other evidence of the presence of osteomyelitis or 
its residuals is the veterans own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Although service connection may be established for disorders 
not shown to have been chronic during active service when 
there is continuity of symptomatology after discharge to 
support the claim, the Court has held that medical evidence 
is required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay persons observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the veterans report of continuity of symptomatology is 
not competent to establish service connection for 
osteomyelitis.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection for 
osteomyelitis.

New and Material Evidence Claim

In May 1993 the RO denied service connection for a bilateral 
hip disorder.  The veteran was notified by correspondence 
dated June 29, 1993, but did not appeal.  Therefore, the May 
1993 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1992 and 1998).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when new and material evidence is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  The Court has reviewed and upheld the 
standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza, 7 Vet. App. at 506).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  

In this case, the record reflects that in May 1993 the RO 
denied service connection for a bilateral hip disorder 
because the evidence of record did not demonstrate a present 
hip disability.  A December 1994 private medical report noted 
left hip pain, but attributed that pain to a low back 
disorder.  The record reflects the RO subsequently granted 
service connection for the veterans low back disorder.  
Relevant evidence added to the claims file since that 
disallowance includes post-service medical records, personal 
hearing testimony and statements in support of the claim.

In statements and personal hearing testimony provided in 
support of the claim, the veteran restated his argument that 
he had hip disorders which were a result of his service-
connected lower extremity disabilities.  The Board notes that 
the Court has held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Court has 
also held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration.  Espiritu, 2 Vet. App. at 494.  As the Board 
finds the veterans statements cumulative of evidence 
previously considered, the information submitted is not 
new evidence for the purpose of reopening the claim for 
service connection.

The post-service medical records added to the record are 
negative for diagnosis of any hip disorders.  In fact, VA 
examination in February 1998 found the veterans complaints 
of hip pain were unsupported by physical findings.  
Therefore, as the additional medical evidence is negative of 
the veterans claim, the Board finds it is not new and 
material because as it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).

Based upon a complete review of the record, the Board finds 
that the additional evidence submitted in support of the 
claim for entitlement to service connection for a bilateral 
hip disorder is cumulative of evidence previously considered.  
No competent medical evidence demonstrating a present hip 
disability has been received.  Therefore, the Board finds 
that the evidence submitted is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of this claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344, affd sub nom Epps, 126 F.3d 
1464.

Increased Ratings Claim
Background

Service medical records show that the veteran was wounded by 
enemy burp gun fire in July 1952.  Injuries sustained 
included penetrating wounds to the right thigh, left hip and 
left leg, and compound fracture of left tibia and fibula.  
Records dated in June 1953 show that x-ray examination 
revealed satisfactory alignment and solid union of the left 
tibia and fibula.  It was noted that minor fracture fragments 
had poor apposition and had caused abundant callus about the 
fracture site.  The examiner observed the only apparent 
disability was clinical shortening of the left leg.

Subsequent hospital records dated in June 1953 note that 
after the veterans entry and exit wounds were closed; he 
remained in a plaster cast until October 1952.  The veteran 
reported that since his return to duty he had experienced 
tiredness to the legs, greater on the left, and an inability 
to stand for long periods of time.  The examiner noted well-
healed scars to the left calf, left thigh and right thigh.  
There was no limitation of motion or muscle strength 
impairment.

An August 1953 service department medical board report noted 
mild disability, a 2 inch shortening of the left leg, and 
recommended the veteran be returned to duty.  The examiner 
noted an essentially negative examination with well-healed 
scars to the medial and lateral aspects of the left calf, 
medial and lateral aspects left thigh, and to the medial and 
posterior aspects of the right thigh.  There was no 
impairment of muscle function or limitation of motion of the 
lower extremities.  

VA examination in October 1953 found cicatrices to the right 
thigh, left hip, left thigh and left calf; 2 inch shortening 
of the left lower leg; atrophy to the left thigh and leg; and 
old fracture, healed, to the left tibia and fibula.  

VA examination in October 1992 revealed tender scars, 
including to the right thigh, left thigh, and left shin.  It 
was noted that the muscles penetrated were the right thigh 
flexors, the left leg peroneal and the calf muscles.  The 
scar formations to the left leg were tender to touch.  There 
was tenderness to the surrounding muscle area, but no 
evidence of adhesion or damage to tendons, joints or nerves.  
Strength was 5/5 in all muscle groups.  The diagnoses 
included status post compound fracture of the left lower 
extremity and muscle injury secondary to gunshot wound to the 
thighs.  X-ray examination revealed satisfactory position of 
the healed fracture segments.

A December 1994 private medical report shows that left leg 
examination revealed a scar to the lower leg suggestive of an 
entry wound and a larger scar indicative of an exit wound.  
The diagnoses included well-healed comminuted open gunshot 
wound to the left tibia and fibula.

At a personal hearing, the veteran testified that his left 
lower leg was occasionally swollen and painful.  Tr., p. 2.  
He stated that he experienced problems with his buttocks, 
hips and legs falling asleep.  Tr., p. 9.  

VA examination in October 1995 revealed a 2 inch scar to the 
anterior aspect to the mid-shaft of the left lower leg, with 
some bony thickening under scar, and a 3 inch scar to the 
posterior aspect of the left lower leg.  There was a 2 inch 
scar to the left buttock, and a one inch scar to the right 
buttock.  It was noted that all scars were well-healed and 
were not tender.  There was a ¾ inch difference in the left 
and right calf circumference.  Sensation, circulation and 
muscle power were good in the lower extremities.  

VA examination in October 1997 revealed a well-healed 6 cm 
scar to the anterior aspect of the left shin, with some soft 
tissue loss and a shallow indentation, and a 6 cm scar to the 
posterior calf, with a palpable loss of a small amount of 
muscle tissue.  There was no evidence of erythema, discharge 
or skin breakdown to the scars.  

It was noted there was mild swelling and deformity to the 
left mid-shin area, with calf circumference of 41 cm, left, 
and 39 cm, right.  The veteran was able to walk without 
assistance, with a slight limp, but unable to stand on his 
heels because of pain and unsteadiness.  The diagnoses 
included status post gunshot wound to the left lower leg and 
comminuted fracture of the left tibia and fibula, with 
adequate healing.

During VA examination in February 1998, the veteran 
complained of periodic cramps in the calves and inner thighs.  
He reported he experienced cramps while sleeping that 
required he arise from bed and stand for relief.  The 
examiner noted the left leg was uniformly swollen below the 
patella, with circumference measurements of 16½ inches to the 
left, and 16 inches to the right.  There was no evidence of 
redness to the lower extremity scars.  Sensation was intact 
except to the wound site.  The diagnoses included open 
fracture of the left tibia and fibula, treated, and gunshot 
wounds to the left thigh, left leg and right thigh, treated.  

At his personal hearing before the undersigned Board Member, 
the veteran testified that his left leg was constantly 
painful because the bones knitted in an awkward position.  
B.H., p. 4.  He stated that he had developed Hoffmanns 
disease because of the shortening of his left leg.  B.H., p. 
5.  He stated that the scar to the back of his leg was very 
tender, that the scar was sometimes puffy and discolored, and 
that occasionally his whole leg would become numb.  B.H., pp. 
8-9.  He stated that he experienced trouble walking on an 
incline, and that he experienced fatigue after walking 100 to 
500 yards.  B.H., p. 10.  He stated that he used a cane, that 
he had been bedridden because of left leg pain, and that he 
believed the left thigh was atrophied.  B.H., pp. 10-11.

Analysis

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veterans increased 
rating claims will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves; a 
compound comminuted fracture, for instance, with muscle 
damage from the missile, establishes severe muscle injury, 
and there may be additional disability from malunion of bone, 
ankylosis or other problems.  See 38 C.F.R. § 4.72 (in effect 
prior to July 3, 1997).  Entitlement to a rating of severe 
grade was established when there was a history of comminuted 
fracture and definite muscle or tendon damage from the 
missile.  Id.

It was noted that severe disability of muscles manifested by 
objective evidence of extensive, ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile with possible x-
ray evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

Current VA regulations provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved, unless evidence 
establishes that the muscle damage is minimal.  See 38 C.F.R. 
§ 4.56(a) (1998).

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  See 
38 C.F.R. § 4.56(d).  There would also be evidence of soft or 
flabby muscles in the wound area, and there would be no 
swelling or hardening in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements would show positive evidence of severe impairment 
of function, and electrical tests would demonstrate 
diminished excitability to faradic current compared with the 
sound side but no reaction of degeneration.  Visible or 
measured atrophy may or may not be present, and adaptive 
contraction of an opposing group of muscles would indicate 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone without true skin covering in an area 
where bone is normally protected by muscle indicates severe 
muscle injury.  Atrophy of muscle groups not included in the 
track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id. 

The Rating Schedule provides compensable ratings for injuries 
to muscles of the calf, muscle group XI, when there is 
evidence of moderate (10 percent), moderately severe (20 
percent) or severe (30 percent) muscle injury.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1998).  As the veteran is 
presently receiving the maximum schedular rating, the Board 
finds that an increased rating under the criteria for 
injuries to muscle group XI is not warranted.  

The Board notes that a higher rating under an alternative 
rating for limitation of motion of the ankle is not warranted 
without evidence of ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1998).  In addition, the veterans 
lower leg scars are not shown to be painful and tender on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1998).  Though the October 1992 VA examination 
report noted tender scars, VA examination reports in 1997 and 
1998 revealed that scarring was well healed and essentially 
asymptomatic.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Based upon the complete record, the 
Board finds the preponderance of the evidence is against the 
claim for an increased rating for injuries to muscle group 
XI.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 


ORDER

Entitlement to service connection for osteomyelitis is 
denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a bilateral 
hip disorder, the appeal is denied.

Entitlement to an increased rating for the residuals of a 
gunshot wound to the left leg, muscle group XI, is denied.


REMAND

As to the issues of entitlement to increased ratings for 
muscle injuries to the thighs, the Board notes that the 
veteran and his representative argued at the September 1998 
personal hearing that the thigh injuries involved through and 
though wounds with injuries to 2 muscle groups in each thigh.  
Based upon a review of the record, the Board finds that 
additional medical development is required to determine the 
nature and extent of the veterans residual disabilities due 
to the gunshot wounds to the thighs. 

As to the issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine, the Board 
notes that a September 1998 private medical report included a 
diagnosis of lumbar spondylosis, with L4-5 and L5-S1 
intervertebral disc herniation and left radiculitis.  It was 
noted that x-ray examination and magnetic resonance imaging 
(MRI) of the lumbar spine were recommended, and that in light 
of the weakness involving the left lower extremity that 
repeat electromyography (EMG) and nerve conduction studies 
were recommended.  The Board finds, based upon this report, 
that the private clinical records of Dr. R.V.G., the 
veterans private orthopedist, are required for an adequate 
determination of this appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should request that the 
veteran provide authorization for the 
release of the clinical records of Dr. 
R.V.G., his private physician. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his degenerative 
disc disease of the lumbar spine, and to 
assess the present nature and extent of 
the muscle injuries due to gunshot wounds 
to the thighs.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
complete active and passive range of 
motion testing of the lumbar spine.  If 
x-rays, MRI and other electrodiagnostic 
tests are not performed, the examiner 
should comment on why they are not 
necessary to evaluate the severity of the 
service-connected disabilities.

The examiner should specify any 
anatomical damage of the lumbar spine and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

As to the muscle injuries due to gunshot 
wounds to the thighs, the examiner is 
requested to provide opinions as to (1) 
whether the thigh wounds represent 
through and through or deep penetrating 
wounds by small high velocity missile or 
large low-velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts and intermuscular 
scarring; and (2) whether there are 
objective findings of entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups, with indications on palpation of 
loss of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side, and tests of 
strength and endurance compared with the 
sound side demonstrate positive evidence 
of impairment.  

The examiner is requested to provide a 
complete rationale for the opinions 
given.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
